DISSENT ON REHEARING
BAKER, Judge,
dissenting.
[1] I respectfully dissent from the majority’s decision to deny Escamilla’s petition for rehearing and I wish to reiterate the position that I expressed in greater detail in my previous dissenting opinion. See Escamilla v. Shiel Sexton Co., 64 N.E.3d 1013,-1023 (Ind.Ct.App.2016) (Baker, J.,. dissenting). I believe that knowledge of a party’s immigration status alone sheds no meaningful light on the question of whether that party will one day face deportation. Such information cannot be “considered,” in any real sense of the word, and can serve only as a basis for speculation that will likely result in prejudice. I would vote to grant the petition for rehearing as I believe that the majority should address these concerns.